 In the Matter of TnE MAYCOMPANYandDEPARTMENT STOREE 1-PLOYEESUNION,LOCAL1521, AFFILIATED WITH RETAIL CLERKS IN-TERNATIONAL PROTECTIVEASSOCIATION(AFL)Case No. 8-C-1839.-Decided December 10, 1947ORDERUpon a third amended charge duly filed on April 2, 1946, by De-partment Store Employees Union, Local 1521, affiliated with RetailClerks International Protective Association (AFL), herein called theUnion, the National Labor Relations Board, herein called the Board,by the Acting Regional Director for the Eighth Region (Cleveland,Ohio), issued its complaint dated April 2, 1946, against The May Coin-pany, Cleveland, Ohio, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7), of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, together withnotice of hearing thereon, were duly served upon the respondent andthe Union.Pursuant to notice, a hearing was held at Cleveland, Ohio, fromApril 29 to May 4, and from May 13 to 18, 1946, before A. BruceHunt, the Trial Examiner duly designated by the Chief Trial Ex-aminer.The Board and the respondent were represented by counsel,and the Union was represented at times by counsel and at all timesby other representatives.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the close of the hearing, the respondent moved to dismiss the.complaint and further moved that the Trial Examiner be removedfrom further participation in this case.Decision on both motionswas reserved.'On January 30, 19.47, the Trial Examiner filed his In-IOn June 19. 1946, the respondent,supplementing its oral motion made at the close ofthe hearing, filed a written motion for the removal of the Trial Examiner from further par-ticipation in the hearing, to set aside the record, and to dismiss the complaintOnOctober 2, 1946, the Board denied the motion, with leave to the respondent to renew theapplication within the time designated by the Board'sRules and Regulations for the filingof exceptions to the Trial Examinei s Inteimediate Report.75 N. L. R. B., No. 54431 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermediateReport, in which he found that the respondent hadengaged in certain unfair labor practices.The Trial Examinerfurther found,contrary to the allegation of the complaint,that the re-spondent had not engaged in unfair labor practices within the mean-ing ofSection 8(3) of the Act,with respect to Marian Benedum andFrances Shouse,and recommended,among other things, thatthe com-plaint be dismissed insofar as it alleges that the respondent violatedSection 8(3) of the Act by discriminating against them.On March14, 1947,the respondent moved to set-aside the Intermediate Reportof the Trial Examiner, to set aside the record,and to dismiss thecomplaint,and also requested a preliminary hearing before any fur-ther proceedings,including the filing of exceptions to the IntermediateReport, should take place herein.On March 26,1947, the Board de-nied the motion insofar as it requested a preliminary hearing, and re-served decision thereon in all other respects.The respondent, onApril 10, 1947,filed exceptions to the Intermediate Report togetherwith a supporting brief.No exceptions or brief were filed by theUnion or by counsel for the Board.As neitherthe Union nor counselfor theBoard has filed exceptionsto the Intermediate Report, we will accept the recommendations ofthe Trial Examiner made therein insofar as he recommends dis-missal of the allegation of the complaint with respect to discrimina-tion by the respondent against Frances Shouse and Marian Benedum.2In support of its motion to set aside the Intermediate Report andthe record,and to dismiss the complaint,the respondent contends thatby reason of certain matters which transpired in the course of thehearing it was not accorded a fair hearing and was deprived of dueprocess of law as guaranteedby the FifthAmendment to the Consti-tution.We are not,however, concerned solely with the questionwhether there wasin factbias or prejudice on the part of the TrialExaminerwhich deprivedthe respondent of a fair hearing and dueprocess of law.As the Supreme Court stated inN. L. R. B. v. Don-nelley Garment Company,67 S. Ct. 756, "It takes time to avoid eventheappearanceof grievances.But it is well spent .:."(Italicssupplied.)For this reason we believe it desirable under the circum-stances here presented that we authorize a new hearing upon so muchof the complaint as the Trial Examiner did not recommend be dis-missed.Insofar as,the respondent'smotion seeks dismissal of theentire complaint,however,it is without merit and is denied.IT IS THEREFORE ORDERED that the complaint be, and-it hereby is, dis-missed, insofar as,it alleges that the respondent violated Section 8 (3)2Matter of M T. Stevens & Sons Company,68 N. L R. B 229,footnote 1. THE MAY COMPANY433of the Act by discriminating against Frances Shouse and MarianBenedum; andIT is FURTHER ORDERED that the Intermediate Report and the recordherein (except as they refer to the aforesaid alleged violation of Sec-tion 8 (3) of the Act with respect to Frances Shouse and MarianBenedum) be, and they hereby are, set aside, and that the case be,and it hereby is, remanded to the General Counsel for a new hearingupon the complaint herein, except so much thereof as is hereby dis-missed, or for such other disposition as the General Counsel maydetermine to be advisable under present conditions.